
	
		I
		112th CONGRESS
		1st Session
		H. R. 3726
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Stivers (for
			 himself and Mr. Higgins) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to improve
		  efficiency and guarantee accountability in the Urban Area Security Initiative
		  grant program.
	
	
		1.Short titleThis Act may be cited as the
			 Urban Area Security Initiative
			 Modernization Act of 2011.
		2.Urban area
			 security initiative improvementsThe Homeland Security Act of 2002 is
			 amended—
			(1)in section
			 2003(b)(2)(A) (6 U.S.C. 604(b)(2)(A))—
				(A)in clause
			 (i)—
					(i)by striking
			 (K) and inserting (K) and (L); and
					(ii)by
			 striking and at the end;
					(B)in clause (ii), by
			 striking the period and inserting ; and; and
				(C)by adding at the
			 end the following new clause:
					
						(iii)the potential relative contribution of each
				eligible metropolitan area to a reduction or mitigation of the relative threat,
				vulnerability, and consequences from acts of terrorism faced
				nationally.
						;
				and
				(2)in section
			 2007(a)(1) (6 U.S.C. 608 (a)(1))—
				(A)by redesignating
			 subparagraph (K) as subparagraph (L); and
				(B)by inserting after
			 subparagraph (J) the following new subparagraph:
					
						(K)its past performance in contributing to the
				reduction or mitigation of threat, vulnerability, and consequences from acts of
				terrorism faced within either the grantee’s geographic area or the
				comprehensive threat, vulnerability, and consequences faced
				nationally.
						.
				
